Citation Nr: 0729435	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar 
radiculopathy on the right, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to April 
2004, with additional service in the Mississippi Army 
National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which evaluated the veteran's low back 
disability as 20 percent disabling and denied service 
connection for bilateral hearing loss and tinnitus.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In the October 2005 substantive appeal, the veteran stated 
the he did not want a hearing before the Board.  However, by 
correspondence received in July 2007, he requested a 
videoconference hearing before the Board.  Therefore, a 
videoconference hearing should be rescheduled.

Initially, the Board notes that veteran submitted additional 
evidence in support of his claim after his appeal had been 
certified to the Board in October 2005, but beyond the 90 day 
time period.  38 C.F.R. § 20.1304 (2006).  However, he did 
not submit a waiver of initial consideration of this evidence 
by the RO.  In light of Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board 
finds that the RO should consider the additional medical 
evidence prior to the Board's appellate review of this issue.

In addition, the Board finds that the requirements of VA's 
duty to notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim.  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 U.S.C.A. § 5103(a).  A review of 
the claims folder shows that compliant notice has not been 
sent to the veteran prior to the most recent adjudication in 
the August 2005 statement of the case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Specifically, the veteran was not 
given notice of what was required to substantiate his claim 
for an increased initial rating for a low back disability.  
Therefore, a remand is required in order to allow sufficient 
notice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for an increased (initial) 
rating for a low back disability, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should also ask the 
appellant to provide any evidence in his 
possession that pertains to the claim.  
The notice must comply with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate period of time for response.

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.

3.  Then, schedule the veteran for a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

